Exhibit 10.3
Execution Copy
REGISTRATION RIGHTS AGREEMENT
     This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) dated as of
November 8, 2011 is made and entered into by and between Enduro Resource
Partners LLC, a Delaware limited liability company (the “Company”), and Enduro
Royalty Trust, a statutory trust formed under the laws of the State of Delaware
(the “Trust”). Unless expressly stated otherwise in this Agreement, as used in
this Agreement, references to the “Trustee” mean The Bank of New York Mellon
Trust Company, N.A., in its capacity as trustee (in such capacity, or any
successor trustee, the “Trustee”) of the Trust and not in its individual
capacity.
RECITALS
     WHEREAS, the Company and the Trust have entered into a Conveyance of Net
Profits Interest of even date herewith (the “Conveyance Agreement”);
     WHEREAS, in connection with the execution and delivery of the Conveyance
Agreement, the Trust has issued to the Company 33,000,000 trust units
representing beneficial interests in the Trust (“Trust Units”);
     WHEREAS, in connection with the Initial Public Offering, the Company is
selling 13,200,000 Trust Units, and may sell up to 1,980,000 additional Trust
Units if the underwriters of the Initial Public Offering exercise their
over-allotment option (the “Over-Allotment Option”); and
     WHEREAS, the Trust has agreed to file a registration statement or
registration statements relating to the sale by the Company and its Transferees
(as defined below) of the 13,200,000 Trust Units held by the Company after the
Initial Public Offering (or such number of Trust Units held by the Company after
giving effect to the Over-Allotment Option, if applicable) (the “Subject
Units”).
     NOW, THEREFORE, in consideration of the premises and the covenants
hereinafter contained and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and intending to be legally
bound hereby, it is agreed as follows:
     Section 1. Definitions. As used in this Agreement, the following terms
shall have the following meanings:
     “Affiliate” means, for any specified Person, another Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, the specified Person. As used in this definition,
the term “control” (and the correlative terms “controlling,” “controlled by,”
and “under common control”) shall mean the possession, directly or indirectly,
of the right or power to direct or cause the direction of the management and
policies of another Person, whether through ownership of voting securities, by
contract or otherwise.
     “Agreement” has the meaning set forth in the preamble hereof.

 



--------------------------------------------------------------------------------



 



     “Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday
that is not a day on which national banking institutions in New York, New York
are closed as authorized or required by law.
     “Company” has the meaning set forth in the preamble hereof.
     “Conveyance Agreement” has the meaning set forth in the recitals hereof.
     “Deferral Notice” has the meaning set forth in Section 3(j) hereof.
     “Deferral Period” has the meaning set forth in Section 3(j) hereof.
     “Demand Notice” has the meaning set forth in Section 2(a) hereof.
     “Demand Registration” has the meaning set forth in Section 2(a) hereof.
     “Effective Period” means the period commencing on the 180th day after the
date hereof and ending on the date that all Registrable Securities have ceased
to be Registrable Securities.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the SEC thereunder.
     “Expenses” has the meaning set forth in Section 6(a) hereof.
     “Holder” shall mean the Company, its Affiliates that from time to time hold
Registrable Securities and any Transferee of the Company to whom Registrable
Securities are transferred in accordance with the terms of this Agreement, and,
in each case, who continues to be entitled to the rights of a Holder hereunder.
     “Indemnified Party” has the meaning set forth in Section 6(d) hereof.
     “Indemnifying Party” has the meaning set forth in Section 6(d) hereof.
     “Initial Public Offering” means the initial public offering of Trust Units
registered with the SEC by a registration statement on Form S-1 (Registration
No. 333-174225).
     “Material Event” has the meaning set forth in Section 3(j) hereof.
     “Over-Allotment Option” has the meaning set forth in the recitals hereof.
     “Person” shall mean any individual, partnership, limited liability company,
corporation, trust, unincorporated association, governmental agency,
subdivision, or instrumentality, or other entity or association.
     “Piggyback Registration” has the meaning set forth in Section 2(b) hereof.
     “Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A, Rule 430B or Rule

2



--------------------------------------------------------------------------------



 



430C promulgated under the Securities Act), as amended or supplemented by any
amendment, prospectus supplement or free writing prospectus (as defined in
Rule 405 promulgated under the Securities Act), including post-effective
amendments, and all materials incorporated by reference or explicitly deemed to
be incorporated by reference in such Prospectus.
     “Registrable Securities” means the Subject Units and any securities into or
for which such Subject Units have been converted or exchanged, and any security
issued with respect thereto upon any dividend, split or similar event until, in
the case of any such security, the earliest of (i) its effective registration
under the Securities Act and resale in accordance with the Registration
Statement covering it, (ii) its disposal pursuant to Rule 144 (or any similar
provision then in force, but not Rule 144A) under the Securities Act, (iii) its
sale in a private transaction in which the transferor’s rights under this
Agreement are not assigned to the transferee of the securities, (iv) its being
held by the Trust, (v) 10 years after the Company ceases to be an Affiliate of
the Trust or (vi) if such security has been sold in a private transaction in
which the tranferor’s rights under this Agreement are assigned to the Transferee
and such Transferee is not an Affiliate of the Trust, two years following the
transfer of such security to such Transferee.
     “Registration Statement” means any registration statement of the Trust,
including any Shelf Registration Statement, that covers any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all materials incorporated by
reference or explicitly deemed to be incorporated by reference in such
registration statement.
     “Required Information” has the meaning set forth in Section 4(a) hereof.
     “Rule 144” means Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.
     “Rule 144A” means Rule 144A under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.
     “SEC” means the Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the SEC thereunder.
     “Shelf Registration Statement” means a Registration Statement for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 under
the Securities Act registering the resale of Registrable Securities from time to
time by Holders thereof.
     “Special Counsel” means Latham & Watkins LLP or such other successor
counsel as shall be specified in writing by the Holders of a majority of all
Registrable Securities.
     “Subject Units” has the meaning set forth in the recitals hereof.
     “Transferee” has the meaning set forth in Section 9(d) hereof.

3



--------------------------------------------------------------------------------



 



     “Trust” has the meaning set forth in the preamble hereof.
     “Trust Units” has the meaning set forth in the recitals hereof.
     “Trustee” has the meaning set forth in the preamble hereof.
     Section 2. Demand Registration Rights.
     (a) During the Effective Period, the Holders representing a majority of the
then outstanding Registrable Securities may request, by written notice to the
Trust (the “Demand Notice”), that the Trust effect the registration under the
Securities Act of the number of Registrable Securities requested to be so
registered pursuant to the terms and conditions set forth in this Agreement
(each a “Demand Registration”). Following receipt of a Demand Notice for a
Demand Registration, the Trust shall use its reasonable best efforts to file a
Registration Statement as promptly as practicable and shall use its commercially
reasonable efforts to cause such Registration Statement to be declared effective
under the Securities Act as promptly as practicable after the filing thereof.
All Demand Notices made pursuant to this Section 2 will specify the number of
Registrable Securities to be registered, whether or not such Registration
Statement should be a Shelf Registration Statement, and the intended methods of
disposition thereof.
     The Holders shall be entitled to a maximum of five (5) Demand
Registrations, which shall include (i) any Demand Registrations for registration
pursuant to a Shelf Registration Statement and (ii) any Demand Registrations
that are transferred to a Transferee in accordance with Section 9(d) hereof. No
Demand Registration shall be deemed to have occurred for purposes of this
Section 2(a) if the Registration Statement relating thereto does not become
effective or is not maintained effective for the period required pursuant to
Section 2(d).
     (b) Within ten (10) days after receipt by the Trust of a Demand Notice, the
Trust will give notice to the other Holders of such Demand Registration. Such
notice shall describe such securities and specify the form, manner and other
relevant aspects of such proposed registration. Each Holder may, by written
response delivered to the Trust within twenty (20) days after the receipt by
such Holder of any such notice, request that all or a specified part of the
Registrable Securities held by such Holder be included in such Demand
Registration (a “Piggyback Registration”). Such response shall also specify the
intended method of disposition of such Registrable Securities. The Trust
thereupon will use commercially reasonable efforts to effect the registration
under the Securities Act of all Registrable Securities which the Trust has been
so requested to register by the Holders to the extent required to permit the
disposition (in accordance with the intended methods thereof as aforesaid) of
the Registrable Securities to be so registered. No registration of Registrable
Securities of the Holders effected by Piggyback Registration under this
Section 2(b) shall relieve the Trust of any of its obligations to effect
registrations of Registrable Securities of the Holders pursuant to, or reduce
the total number of Demand Registrations to which the Holders continue to remain
entitled under, Section 2(a) hereof.
     (c) If any of the Registrable Securities registered pursuant to a Demand
Registration are to be sold in a firm commitment underwritten offering, and the
managing underwriter or

4



--------------------------------------------------------------------------------



 



underwriters advise the Holders of such securities in writing that in its view
the total number or dollar amount of Registrable Securities proposed to be sold
in such offering is such as to adversely affect the success of such offering
(including, without limitation, securities proposed to be included by other
Holders of Registrable Securities entitled to include securities in such
Registration Statement pursuant to incidental or piggyback registration rights),
then there shall be included in such firm commitment underwritten offering the
number or dollar amount of Registrable Securities that in the opinion of such
managing underwriter can be sold without adversely affecting such offering, and
such number of Registrable Securities shall be allocated as follows:
     (i) first, the securities for which inclusion in such Demand Registration
for which the Demand Notice was submitted; and
     (ii) second, the securities for which inclusion in any Piggyback
Registration for which a notice was submitted in accordance with this Agreement
pro rata among the Registrable Securities requested to be included in such
Piggyback Registration.
     (d) The Trust shall use commercially reasonable efforts to maintain the
effectiveness of the Registration Statement with respect to any Demand
Registration for a period of at least ninety (90) days (or three years if a
Shelf Registration Statement is requested) after the effective date thereof or
such shorter period in which all Registrable Securities included in such
Registration Statement have actually been sold or all Registrable Securities
have ceased to be Registrable Securities; provided, however, that such period
shall be extended for a period of time equal to the period the holder of
Registrable Securities refrains from selling any securities included in such
registration at the request of the Trust pursuant to this Agreement, except that
with respect to a Shelf Registration Statement on Form S-3 that becomes
effective automatically pursuant to Rule 462(e) under the Securities Act, such
period may not be extended beyond three years after the effective date thereof
or such shorter or longer period as may be subsequently permitted by the SEC.
     (e) Notwithstanding the foregoing, if the Trust shall furnish to the
Holders requesting a registration pursuant to this Section 2 within 30 days of
receiving such request a certificate signed by the Trust stating that in the
good faith judgment of the Trustee it would be detrimental to the Trust and its
unitholders for such Registration Statement to be filed and it is therefore
beneficial to defer the filing of such Registration Statement, the Trust shall
have the right to defer such filing for up to two periods of not more than
30 days each after receipt of each request of the Holders; provided, however,
that the Trust may not use this right more than once (for a total of up to
60 days) in any 12-month period. If the Trust shall so postpone the filing of a
Registration Statement the demanding Holders shall have the right to withdraw
the request for registration by giving written notice to the Trust within
20 days of the anticipated termination date of the postponement period, as
provided in the certificate delivered by the Trust, and in the event of such
withdrawal, such request shall not reduce the number of available registrations
with respect to the Holders under this Section 2
     Section 3. Registration Procedures. In connection with the registration
obligations of the Trust under Section 2 hereof, during the Effective Period,
the Trust shall:

5



--------------------------------------------------------------------------------



 



     (a) Prepare and file with the SEC, no later than 45 days after receiving
the Demand Notice, a Registration Statement or Registration Statements,
including, if so requested by the applicable Holders, a Shelf Registration
Statement, on any appropriate form under the Securities Act available for the
sale of the Registrable Securities by the Holders thereof in accordance with the
intended method or methods of distribution thereof, and use commercially
reasonable efforts to cause each such Registration Statement to become effective
as promptly as practicable after filing and remain effective as provided herein;
provided that before filing any Registration Statement or Prospectus or any
amendments or supplements thereto with the SEC (but excluding reports filed with
the SEC under the Exchange Act), furnish to the Holders, the Special Counsel and
the managing underwriter or underwriters, if any, copies of all such documents
proposed to be filed at least five (5) Business Days prior to the filing of such
Registration Statement or amendment thereto or Prospectus or supplement thereto.
     (b) Subject to Section 3(j), prepare and file with the SEC such amendments
and post-effective amendments to each Registration Statement as may be necessary
to keep such Registration Statement continuously effective during the period
provided herein with respect to the disposition of all securities covered by
such Registration Statement; cause the related Prospectus to be supplemented by
any required prospectus supplement or free writing prospectus, and as so
supplemented to be filed pursuant to Rule 424 (or any similar provisions then in
force) under the Securities Act; and use commercially reasonable efforts to
comply with the provisions of the Securities Act applicable to the Trust with
respect to the disposition of all securities covered by such Registration
Statement during the period provided herein with respect to the disposition of
all securities covered by such Registration Statement in accordance with the
intended methods of disposition by the sellers thereof set forth in such
Registration Statement as so amended or such Prospectus as so supplemented.
     (c) Subject to Section 3(j), from and after the date a Registration
Statement is declared effective, the Trust shall, as promptly as practicable
after the date the Required Information is delivered pursuant to Section 4
hereof and in accordance with this Section 3(c):
     (i) if required by applicable law, file with the SEC a post-effective
amendment to the Registration Statement or prepare and, if required by
applicable law, file a supplement to the related Prospectus or a supplement or
amendment to any document incorporated therein by reference or file any other
required document so that the Holder delivering such Required Information is
named as a selling securityholder in the Registration Statement and the related
Prospectus in such a manner as to permit such Holder to deliver such Prospectus
to purchasers of the Registrable Securities in accordance with applicable law
and, if the Trust shall file a post-effective amendment to the Registration
Statement, use commercially reasonable efforts to cause such post-effective
amendment to be declared effective under the Securities Act as promptly as is
practicable; and
     (ii) provide such Holder copies of any documents filed pursuant to Section
3(c)(i);
provided, that, if the Required Information is delivered during a Deferral
Period, the Trust shall so inform the Holder delivering such Required
Information. The Trust shall notify such Holder

6



--------------------------------------------------------------------------------



 



as promptly as practicable after the effectiveness under the Securities Act of
any post-effective amendment filed pursuant to Section 3(c)(i). Notwithstanding
anything contained herein to the contrary, the Trust shall be under no
obligation to name any Holder that has failed to deliver the Required
Information in the manner set forth in Section 4 hereof as a selling
securityholder in any Registration Statement or related Prospectus.
     (d) As promptly as practicable, give notice to the Holders, the Special
Counsel and the managing underwriter or underwriters, if any, (i) when any
Prospectus, Registration Statement or post-effective amendment to a Registration
Statement has been filed with the SEC and, with respect to a Registration
Statement or any post-effective amendment thereto, when the same has been
declared effective, (ii) of any request, following the effectiveness of any
Registration Statement under the Securities Act, by the SEC or any other federal
or state governmental authority for amendments or supplements to any
Registration Statement or related Prospectus, (iii) of the issuance by the SEC
or any other federal or state governmental authority of any stop order
suspending the effectiveness of any Registration Statement or the initiation or
threatening of any proceedings for that purpose, (iv) of the receipt by the
Trust of any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose, (v) of the occurrence of, but not the nature of or details concerning,
a Material Event and (vi) of the determination by the Trust that a
post-effective amendment to a Registration Statement will be filed with the SEC,
which notice may, at the discretion of the Trust (or as required pursuant to
Section 3(j)), state that it constitutes a Deferral Notice, in which event the
provisions of Section 3(j) shall apply.
     (e) Use commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement or the lifting of
any suspension of the qualification (or exemption from qualification) of any of
the Registrable Securities for sale in any jurisdiction in which they have been
qualified for sale, in either case as promptly as practicable, and provide
prompt notice to each Holder of the withdrawal of any such order.
     (f) If requested by the managing underwriters, if any, or the Holders of
the Registrable Securities being sold in connection with an underwritten
offering, promptly include in a prospectus supplement or post-effective
amendment such information as the managing underwriters, if any, and such
Holders may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such prospectus
supplement or such post-effective amendment as soon as practicable after the
Trust has received such request; provided, however, that the Trust shall not be
required to take any actions under this Section 3(f) that are not, in the
opinion of counsel for the Trust, in compliance with applicable law.
     (g) As promptly as practicable furnish to each Holder, the Special Counsel
and each managing underwriter, if any, upon request, at least one (1) conformed
copy of the Registration Statement and any amendment thereto, including exhibits
and, if requested, all documents incorporated or deemed to be incorporated
therein by reference.
     (h) Deliver to each Holder, the Special Counsel and each managing
underwriter, if any, in connection with any sale of Registrable Securities
pursuant to a Registration Statement as

7



--------------------------------------------------------------------------------



 



many copies of the Prospectus relating to such Registrable Securities (including
each preliminary Prospectus) and any amendment or supplement thereto as such
Persons may reasonably request; and the Trust hereby consents (except during
such periods that a Deferral Notice is outstanding and has not been revoked and
subject to Section 3(j)(ii) hereof) to the use of such Prospectus or each
amendment or supplement thereto by each Holder and the underwriters, if any, in
connection with any offering and sale of the Registrable Securities covered by
such Prospectus or any amendment or supplement thereto in the manner set forth
therein.
     (i) Prior to any public offering of the Registrable Securities pursuant to
a Registration Statement, use commercially reasonable efforts to register or
qualify or cooperate with the Holders, the Special Counsel and the underwriters,
if any, in connection with the registration or qualification (or exemption from
such registration or qualification) of such Registrable Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions within the
United States as any Holder or underwriter reasonably requests in writing (which
request may be included with the Required Information); prior to any public
offering of the Registrable Securities pursuant to the Registration Statement,
use commercially reasonable efforts to keep each such registration or
qualification (or exemption therefrom) effective during the period provided
herein with respect to the disposition of all securities covered by such
Registration Statement in connection with such Holder’s offer and sale of
Registrable Securities pursuant to such registration or qualification (or
exemption therefrom) and do any and all other acts or things reasonably
necessary or advisable to enable the disposition in such jurisdictions of such
Registrable Securities in the manner set forth in the relevant Registration
Statement and the related Prospectus; provided that neither the Trust nor the
Trustee will be required to (i) qualify as a foreign entity or as a dealer in
securities in any jurisdiction where it would not otherwise be required to
qualify but for this Agreement or (ii) take any action that would subject it to
general service of process or to taxation in any such jurisdiction where it is
not then so subject.
     (j) Upon (A) the issuance by the SEC of a stop order suspending the
effectiveness of any Registration Statement or the initiation of proceedings
with respect to any Registration Statement under Section 8(d) or 8(e) of the
Securities Act, (B) the occurrence of any event or the existence of any fact as
a result of which (x) any Registration Statement shall contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(y) any Prospectus shall contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading (a “Material Event”), or (C) the occurrence or
existence of any pending corporate development of the Trust that, in the
reasonable discretion of the Trustee, makes it appropriate to suspend the
availability of any Registration Statement and the related Prospectus, the Trust
shall:
     (i) in the case of clause (B) above, subject to clause (ii) below, as
promptly as practicable prepare and file, if necessary pursuant to applicable
law, a post-effective amendment to such Registration Statement or a supplement
to the related Prospectus or any document incorporated therein by reference or
file any other required document that would be incorporated by reference into
such Registration Statement and Prospectus so that such Registration Statement
does not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the

8



--------------------------------------------------------------------------------



 



statements therein not misleading, and such Prospectus does not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, as
thereafter delivered to the purchasers of the Registrable Securities being sold
thereunder, and, in the case of a post-effective amendment to a Registration
Statement, subject to clause (ii) below, use commercially reasonable efforts to
cause it to be declared effective as promptly as practicable; and
     (ii) give notice to the Holders and the Special Counsel, if any, that the
availability of any Registration Statement is suspended (a “Deferral Notice”)
and, upon receipt of any Deferral Notice, each Holder agrees not to sell any
Registrable Securities pursuant to the Registration Statement until such
Holder’s receipt of copies of the supplemented or amended Prospectus provided
for in clause (i) above, or until it is advised in writing by the Trust that the
Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such Prospectus, in which case such Holder will use the Prospectus as so
supplemented or amended in connection with any offering and sale of Registrable
Securities covered thereby.
The Trust shall use commercially reasonable efforts to ensure that the use of
the Prospectus may be resumed (x) in the case of clause (A) above, as promptly
as is practicable, (y) in the case of clause (B) above, as soon as, in the sole
judgment of the Trustee, public disclosure of such Material Event would not be
prejudicial to or contrary to the interests of the Trust or, if necessary to
avoid unreasonable burden or expense, as soon as practicable thereafter, and
(z) in the case of clause (C) above, as soon as, in the reasonable discretion of
the Trustee, such suspension is no longer appropriate. The Trust shall be
entitled to exercise its right under this Section 3(j) to suspend the
availability of any Registration Statement or any Prospectus (the “Deferral
Period”) for use by any Holder.
     (k) If reasonably requested by a Holder or any underwriter participating in
any disposition of Registrable Securities, if any, in writing in connection with
a disposition by such Holder of Registrable Securities pursuant to a
Registration Statement, make reasonably available for inspection during normal
business hours by a representative for such Holder(s) of such Registrable
Securities, any broker-dealers, underwriters, attorneys and accountants retained
by such Holder(s), and any attorneys or other agents retained by a broker-dealer
or underwriter engaged by such Holder(s), all relevant financial and other
records and pertinent corporate documents and properties of the Trust, and cause
the appropriate officers, directors and employees of the Trustee to make
reasonably available for inspection during normal business hours on reasonable
notice all relevant information reasonably requested by such representative for
the Holder(s), or any such broker-dealers, underwriters, attorneys or
accountants in connection with such disposition, in each case as is customary
for similar “due diligence” examinations; provided that (i) the Trustee shall
not be obligated to make available for inspection any information that, based on
the reasonable advice of counsel to the Trustee, could subject the Trustee to
the loss of attorney-client privilege with respect thereto and (ii) such Persons
shall first agree in writing with the Trustee that all information shall be kept
confidential by such Persons and shall be used solely for the purposes of
exercising rights under this Agreement, unless (a) disclosure of such
information is required by court or administrative order or is

9



--------------------------------------------------------------------------------



 



necessary to respond to inquiries of regulatory authorities, (b) disclosure of
such information is required by law (including any disclosure requirements
pursuant to federal securities laws in connection with the filing of any
Registration Statement or the use of any Prospectus referred to in this
Agreement) or (c) such information becomes generally available to the public
other than as a result of a disclosure or failure to safeguard by any such
Person; and provided further that the foregoing inspection and information
gathering shall, to the greatest extent possible, be coordinated on behalf of
all the Holders and the other parties entitled thereto by Special Counsel, if
any, or another representative selected by the Holders of a majority of
Registrable Securities being registered pursuant to such Registration Statement.
Any Person legally compelled or required by administrative or court order or by
a regulatory authority to disclose any such confidential information made
available for inspection shall provide the Trustee with prompt prior written
notice of such requirement so that the Trustee may seek a protective order or
other appropriate remedy.
     (l) Use its best efforts to comply with all applicable rules and
regulations of the SEC and make generally available to the Trust’s
securityholders earnings statements (which need not be audited) satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or
any similar rule promulgated under the Securities Act) for a 12-month period
commencing on the first day of the first fiscal quarter of the Trust commencing
after the effective date of a Registration Statement, which statements shall be
made available no later than the next succeeding Business Day after such
statements are required to be filed with the SEC.
     (m) Cooperate with each Holder and the managing underwriters, if any, to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities sold or to be sold pursuant to a Registration Statement,
which certificates shall not bear any restrictive legends stating that the
Registrable Securities evidenced by the certificates are “restricted securities”
(as defined by Rule 144), and cause such Registrable Securities to be registered
in such names as such Holder or the managing underwriters, if any, may request
in writing at least two (2) Business Days prior to any sale of such Registrable
Securities.
     (n) Provide a CUSIP number for all Registrable Securities covered by each
Registration Statement not later than the effective date of such Registration
Statement.
     (o) Cooperate with and assist each Holder, the Special Counsel and any
underwriters participating in any disposition of Registrable Securities in any
filings required to be made with the Financial Industry Regulatory Authority
(“FINRA”) in connection with the filing or effectiveness of any Registration
Statement, any post-effective amendment thereto or any offer or sale of Trust
Units thereunder.
     (p) In the case of a proposed sale pursuant to a Registration Statement
involving an underwritten offering, the Trust shall enter into such customary
agreements on behalf of he Trust (including, if requested, an underwriting
agreement in reasonably customary form containing standard representations and
warranties, covenants and indemnities of the Trust similar to those
representations and warranties, covenants and indemnities given by issuers of
securities in underwritten offerings of securities) and take all such other
action, if any, as Holders of a majority of the Registrable Securities being
sold or any managing underwriters reasonably shall request in order to
facilitate any disposition of the Registrable Securities pursuant to such

10



--------------------------------------------------------------------------------



 



Registration Statement, including, without limitation, (i) using commercially
reasonable efforts to cause its counsel to deliver an opinion or opinions in
reasonably customary form, (ii) using its reasonable best efforts to cause its
officers to execute and deliver all customary documents and certificates on
behalf of the Trust and (iii) using its reasonable best efforts to cause the
Trust’s independent public accountants to provide a comfort letter or letters in
reasonably customary form.
     (q) Use reasonable best efforts to support the marketing of the Registrable
Securities covered by the Registration Statement.
     (r) Upon (i) the filing of any Registration Statement and (ii) the
effectiveness of any Registration Statement, announce the same, in each case by
press release to Reuters Economic Services and Bloomberg Business News.
     (s) Use commercially reasonable efforts to cause all such Registrable
Securities to be listed on each securities exchange or quotation system on which
similar securities issued by the Trust are listed or traded.
     Section 4. Holder’s Obligations.
     (a) Each Holder agrees that if such Holder wishes to sell Registrable
Securities pursuant to a Registration Statement and related Prospectus, it will
do so only in accordance with this Section 4 and Section 3(j) hereof. The Trust
may require each seller of Registrable Securities as to which any registration
is being effected to furnish to the Trust in writing such information required
in connection with such registration regarding such seller and the distribution
of such Registrable Securities as the Trust may, from time to time, reasonably
request in writing (the “Required Information”) and the Trust may exclude from
such registration the Registrable Securities of any seller who unreasonably
fails to furnish such information within a reasonable time after receiving such
request. In addition, following the date that a Registration Statement is
declared effective, each Holder wishing to sell Registrable Securities pursuant
to a Registration Statement and related Prospectus agrees to deliver, at least
seven (7) Business Days prior to any intended distribution of Registrable
Securities under the Registration Statement, to the Trust any additional
Required Information as the Trust may reasonably request so that the Trust may
complete or amend the information required by any Registration Statement.
     (b) Each Holder agrees, by acquisition of the Registrable Securities, that
no Holder shall be entitled to sell any of such Registrable Securities pursuant
to a Registration Statement or to receive a Prospectus relating thereto unless
such Holder has furnished the Trust with the Required Information as required
pursuant to this Section 4 and the information set forth in the next sentence.
Each Holder agrees promptly to furnish to the Trust all information required to
be disclosed in order to make the information previously furnished to the Trust
by such Holder not misleading and any other information regarding such Holder
and the distribution of such Registrable Securities as the Trust may from time
to time reasonably request. Any sale of any Registrable Securities by any Holder
shall constitute a representation and warranty by such Holder that the
information relating to such Holder and its plan of distribution is as set forth
in the Prospectus delivered by such Holder in connection with such disposition,
that such

11



--------------------------------------------------------------------------------



 



Prospectus does not as of the time of such sale contain any untrue statement of
a material fact relating to or provided by such Holder or its plan of
distribution and that such Prospectus does not as of the time of such sale omit
to state any material fact relating to or provided by such Holder or its plan of
distribution necessary in order to make the statements in such Prospectus
relating to or provided by such Holder, in the light of the circumstances under
which they were made, not misleading.
     Section 5. Registration Expenses. Subject to the last sentence of this
Section 5, the Company shall bear all out-of-pocket fees and expenses incurred
in connection with the performance by the Trust of its obligations under this
Agreement whether or not any Registration Statement is declared effective. Such
fees and expenses shall include, without limitation, (i) all registration and
filing fees (including, without limitation, fees and expenses (x) with respect
to filings required to be made with FINRA and (y) of compliance with federal and
state securities or Blue Sky laws (including, without limitation, reasonable
fees and disbursements of the Special Counsel, if any, in connection with Blue
Sky qualifications of the Registrable Securities under the laws of such
jurisdictions as Holders of a majority of the Registrable Securities being sold
pursuant to a Registration Statement may designate)), (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities in a form eligible for deposit with The Depository Trust
Company), (iii) duplication expenses relating to copies of any Registration
Statement or Prospectus delivered to any Holders hereunder, (iv) fees and
disbursements of counsel for the Trust and the Special Counsel, if any, in
connection with any Registration Statement, (v) fees of accountants and reserve
engineers for consents and cold comfort and (vi) the fees and expenses incurred
in connection with the listing by the Trust of the Registrable Securities on any
securities exchange on which similar securities of the Trust are then listed.
However, the Trust shall pay the internal expenses of the Trustee (including,
without limitation, all salaries and expenses of officers and employees
performing legal or accounting duties), the expense of any annual audit and
annual reserve report and the other fees and expenses of the accountants and
independent reserve engineers for the Trust not covered by clause (v) of the
preceding sentence, the fees and expenses of any Person, including special
experts, retained by the Trust and the fees and expenses of any transfer agent
for the Registrable Securities. Notwithstanding the provisions of this
Section 5, each seller of Registrable Securities shall pay its own selling
expenses, including any underwriting discounts and commissions, all registration
expenses to the extent required by applicable law and, except as otherwise
provided herein, fees and expenses of such seller’s counsel.
     Section 6. Indemnification and Contribution.
     (a) Indemnification by the Trust. The Trust shall indemnify and hold
harmless the Company, each Holder and each Person, if any, who controls the
Company or any Holder within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act, from and against any and all losses,
claims, damages and liabilities (including, without limitation, any reasonable
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) (“Expenses”) to which the Company, any
Holder or any controlling Person of the Company or any Holder may become
subject, under or with respect to the Securities Act, the Exchange Act, any
other federal or state securities law or otherwise, insofar as such Expenses are
caused by any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement at the date and time as of which such

12



--------------------------------------------------------------------------------



 



Registration Statement was declared effective by the SEC, any preliminary
Prospectus or the Prospectus, or caused by any omission or alleged omission to
state therein a material fact required to be stated therein or necessary in
order to make the statements therein (in the case of a preliminary Prospectus or
Prospectus, in light of the circumstances under which they were made), not
misleading, but in each case only with respect to written information relating
to the Trust furnished by or on behalf of the Trust specifically for inclusion
in the documents referred to in the foregoing indemnity. Subject to Section 6(e)
of this Agreement, the Trust shall reimburse the Company, the Holders and any
controlling Persons thereof for any legal or other expenses reasonably incurred
by the Company, the Holders or any controlling Persons thereof in connection
with the investigation or defense of any Expenses with respect to which the
Company and the Holders or any controlling Persons thereof is entitled to
indemnity by the Trust under this Agreement. The Trustee shall have no
indemnification obligations under this Agreement, or any liability for failure
of the Trust to satisfy its obligations under this Agreement.
     (b) Indemnification by the Company. The Company shall indemnify and hold
harmless each Holder (other than the Company), the Trust and the Trustee and any
agents thereof, individually and as trustee, as the case may be, and each
Person, if any, who controls such Holder, the Trust or the Trustee within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act, from and against any Expenses to which such Holder, the Trust, the Trustee
or any agent thereof or any controlling Person of such Holder, the Trust or the
Trustee may become subject, under or with respect to the Securities Act, the
Exchange Act, any other federal or state securities law or otherwise, insofar as
such Expenses are caused by (i) an untrue statement or alleged untrue statement
of a material fact contained in any Registration Statement or an omission or
alleged omission to state a material fact required to be stated in or necessary
to make the statements therein not misleading at the date and time as of which
such Registration Statement was declared effective by the SEC, (ii) an untrue
statement or alleged untrue statement of a material fact contained in any
preliminary Prospectus or any Prospectus or an omission or alleged omission to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading as of the
date of such preliminary Prospectus or Prospectus and as of the closing of the
sale of Trust Units sold thereunder or (iii) any untrue statement or alleged
untrue statement of a material fact contained in any other filing, report or
other action taken with respect to the Securities Act, the Exchange Act or any
other Federal or state securities law, the listing of the Trust Units on the New
York Stock Exchange or another national securities exchange or any omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided, however, that
the Company shall not be liable to and shall not indemnify the Holders (other
than the Company), the Trustee or any agents or controlling Persons thereof,
individually or as trustee, as the case may be, in any such case under the
preceding clauses (i) and (ii) of this Section 6(b) to the extent that any such
Expense arises out of, is based upon or is connected with information relating
to (a) the Trustee in its individual capacity or (b) such Holder, in either case
prepared or furnished by the Trustee or such Holder, as the case may be,
expressly for use in any Registration Statement, any preliminary Prospectus or
any Prospectus; and provided, further, that the Company shall not be liable to
the Holders (other than the Company), the Trustee or any agents or controlling
Persons thereof, individually or as trustee, as the case may be, in any such
case under the preceding clause (iii) of this Section 6(b) to the extent that
any such Expense arises out of, is based upon or is connected with information
relating to (a) the Trustee in its individual capacity prepared or furnished by
the

13



--------------------------------------------------------------------------------



 



Trustee and the Trustee is found liable or (b) such Holder prepared or furnished
by such Holder and such Holder is found liable. Subject to Section 6(e) of this
Agreement, the Company shall reimburse the Holders (other than the Company), the
Trust and the Trustee and any agents or controlling Persons thereof for any
legal or other expenses reasonably incurred by the Holders (other than the
Company), the Trust and the Trustee or any agent or controlling Persons thereof
in connection with the investigation or defense of any Expenses with respect to
which the Holders (other than the Company), the Trust and the Trustee or any
agent or controlling Persons thereof is entitled to indemnity by the Company
under this Agreement.
     (c) Indemnification by Certain of the Holders. Each Holder (other than the
Company), severally and not jointly, shall indemnify and hold harmless the
Company, the Trust, the Trustee and any agents thereof, individually and as
trustee, and any other Holder and each Person, if any, who controls the Company,
the Trust, the Trustee and any agents thereof, individually and as trustee, or
any other Holder within the meaning of either Section 15 of the Securities Act
or Section 20 of the Exchange Act, from and against any and all Expenses to
which the Company, the Trust, the Trustee and any agents thereof, individually
and as trustee, any other Holder or any controlling Person of the Company, the
Trust, the Trustee and any agents thereof, individually and as trustee, or any
other Holder may become subject, under or with respect to the Securities Act,
the Exchange Act, any other federal or state securities law or otherwise,
insofar as such Expenses are caused by any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement at the date
and time as of which such Registration Statement was declared effective by the
SEC, any preliminary Prospectus or the Prospectus, or caused by any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary in order to make the statements therein (in the case of a
preliminary Prospectus or Prospectus, in light of the circumstances under which
they were made), not misleading, but in each case only with respect to written
information relating to such Holder (other than the Company) furnished by or on
behalf of such Holder specifically for inclusion in the documents referred to in
the foregoing indemnity. Subject to Section 6(e) of this Agreement, such Holder
shall reimburse the Company, the Trust, the Trustee and any agents thereof,
individually and as trustee, the other Holders and any agents or controlling
Persons thereof for any legal or other expenses reasonably incurred by the
Company, the Trust, the Trustee and any agents thereof, individually and as
trustee, the other Holders or any agent or controlling Persons thereof in
connection with the investigation or defense of any Expenses with respect to
which the Company, the Trust, the Trustee and any agents thereof, individually
and as trustee, and the other Holders or any agent or controlling Persons
thereof is entitled to indemnity by such Holder under this Agreement.
     (d) Conduct of Indemnification Proceedings. In case any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to Section 6(a),
6(b) or 6(c) hereof, such Person (the “Indemnified Party”) shall promptly notify
the Person against whom such indemnity may be sought (the “Indemnifying Party”)
in writing and the Indemnifying Party, upon request of the Indemnified Party,
shall retain counsel reasonably satisfactory to the Indemnified Party and shall
pay the reasonable fees and disbursements of such counsel related to such
proceeding. In any such proceeding, any Indemnified Party shall have the right
to retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party unless (i) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the retention of such

14



--------------------------------------------------------------------------------



 



counsel or (ii) the named parties to any such proceeding (including any
impleaded parties) include both the Indemnifying Party and the Indemnified Party
and representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them, other than solely
by virtue of the rights and obligations of the Indemnifying Party and the
Indemnified Party under this Section 6. It is understood that the Indemnifying
Party shall not, in respect of the legal expenses of any Indemnified Party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all such indemnified parties and that all such fees
and expenses shall be reimbursed as they are incurred. Such firm shall be
designated in writing by, in the case of parties indemnified pursuant to
Section 6(a), the Holders of a majority of the Registrable Securities covered by
the Registration Statement held by Holders that are indemnified parties pursuant
to Section 6(a) and, in the case of parties indemnified pursuant to Section 6(b)
or Section 6(c), the Trustee. The Indemnifying Party shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final, non-appealable judgment for
the plaintiff, the Indemnifying Party agrees to indemnify the Indemnified Party
from and against any Expenses by reason of such settlement or judgment. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Party is or could have been a party and indemnity could
have been sought hereunder by such Indemnified Party, unless such settlement
includes an unconditional release of such Indemnified Party from all liability
on claims that are the subject matter of such proceeding.
     (e) Contribution. To the extent that the indemnification provided for in
Section 6(a), 6(b) or 6(c) is unavailable to an Indemnified Party or
insufficient in respect of any Expenses referred to therein, then each
Indemnifying Party under such paragraph, in lieu of indemnifying such
Indemnified Party thereunder, shall contribute to the amount paid or payable by
such Indemnified Party as a result of such Expenses (i) in such proportion as is
appropriate to reflect the relative benefits received by the Indemnifying Party
or Indemnifying Parties on the one hand and the Indemnified Party or Indemnified
Parties on the other hand or (ii) if the allocation provided by clause (i) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) above but also
the relative fault of the Indemnifying Party or Indemnifying Parties on the one
hand and of the Indemnified Party or Indemnified Parties on the other hand in
connection with the statements or omissions that resulted in such Expenses, as
well as any other relevant equitable considerations. The relative fault of the
Company and the other Holders on the one hand and the Trust on the other hand
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact required to be stated or necessary in order to make the
statements (in the case of a preliminary Prospectus or Prospectus, in light of
the circumstances under which they were made) not misleading, relates to
information supplied by the Company, the other Holders or by the Trust, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Holders’ respective
obligations to contribute pursuant to this Section 6 are several in proportion
to the respective number of Registrable Securities they have sold pursuant to a
Registration Statement, and not joint.
     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 6(e) were determined by pro rata
allocation or by any other method of allocation that

15



--------------------------------------------------------------------------------



 



does not take into account the equitable considerations referred to in the
immediately preceding paragraph. The amount paid or payable by an Indemnified
Party as a result of the Expenses referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim. No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.
     (f) The remedies provided for in this Section 6 are not exclusive and shall
not limit any rights or remedies which may otherwise be available to an
Indemnified Party at law or in equity, hereunder or otherwise.
     (g) The indemnity and contribution provisions contained in this Section 6
shall remain operative and in full force and effect regardless of (i) any
termination of this Agreement, (ii) any investigation made by or on behalf of
any Holder, any Person controlling the Company or any other Holder or any
Affiliate of the Company or any other Holder or by or on behalf of the Trustee,
its officers or directors or any Person controlling the Trustee and (iii) the
sale of any Registrable Securities by any Holder.
     Section 7. Information Requirements. The Trust covenants that, if at any
time before the end of the Effective Period the Trust is not subject to the
reporting requirements of the Exchange Act, it will cooperate with any Holder
and take such further reasonable action as any Holder may reasonably request in
writing (including, without limitation, making such reasonable representations
as any such Holder may reasonably request), all to the extent required from time
to time to enable such Holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 or Rule 144A under the Securities Act and customarily taken
in connection with sales pursuant to such exemptions. Upon the written request
of any Holder, the Trust shall deliver to such Holder a written statement as to
whether the Trust has complied with such filing requirements. Notwithstanding
the foregoing, nothing in this Section 7 shall be deemed to require the Trust to
register any of the Trust’s securities under any section of the Exchange Act.
     Section 8. Underwritten Registrations. The Holders of Registrable
Securities covered by any Registration Statement who desire to do so may sell
such Registrable Securities to an underwriter in an underwritten offering for
reoffering to the public. If any of the Registrable Securities covered by any
Registration Statement are to be sold in an underwritten offering, the
investment banker or investment bankers and manager or managers that will
administer the offering will be selected by the Holders of a majority of such
Registrable Securities included in such offering, subject to the consent of the
Trust (which shall not be unreasonably withheld or delayed), and such Holders
shall be responsible for all underwriting commissions and discounts and any
transfer taxes in connection therewith. No Person may participate in any
underwritten registration hereunder unless such Person (i) agrees to sell such
Person’s Registrable Securities on the basis reasonably provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting

16



--------------------------------------------------------------------------------



 



agreements and other documents reasonably required under the terms of such
underwriting arrangements.
     Section 9. Miscellaneous.
     (a) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
without the written consent of the Trust, the Company and the Holders of a
majority of Registrable Securities. Notwithstanding the foregoing, a waiver or
consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders whose securities are being sold
pursuant to a Registration Statement and that does not directly or indirectly
affect the rights of other Holders may be given by Holders of at least a
majority of the Registrable Securities being sold by such Holders pursuant to
such Registration Statement; provided that the provisions of this sentence may
not be amended, modified or supplemented except in accordance with the
provisions of the immediately preceding sentence. Notwithstanding the foregoing,
this Agreement may be amended by written agreement signed by the Trust, without
the consent of the Holders of Registrable Securities, to cure any ambiguity or
to correct or supplement any provision contained herein that may be defective or
inconsistent with any other provision contained herein, or to make such other
provisions in regard to matters or questions arising under this Agreement that
shall not adversely affect the interests of the Holders of Registrable
Securities. Each Holder of Registrable Securities outstanding at the time of any
such amendment, modification, supplement, waiver or consent or thereafter shall
be bound by any such amendment, modification, supplement, waiver or consent
effected pursuant to this Section 9(a), whether or not any notice, writing or
marking indicating such amendment, modification, supplement, waiver or consent
appears on the Registrable Securities or is delivered to such Holder.
     (b) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, by facsimile, by courier
guaranteeing overnight delivery or by first-class mail, return receipt
requested, and shall be deemed given (i) when made, if made by hand delivery,
(ii) upon confirmation, if made by facsimile, (iii) one (1) Business Day after
being deposited with such courier, if made by overnight courier or (iv) on the
date indicated on the notice of receipt, if made by first-class mail, to the
parties as follows:
     (i)      if to a Holder, at the most current address given by such Holder
to the Trust;
     (ii)     if to the Trust or the Trustee, to:
Enduro Royalty Trust
c/o The Bank of New York Mellon Trust Company, N.A.
919 Congress Avenue, Suite 500
Austin, Texas 78701
Attention: Michael J. Ulrich
Fax: (512) 479-2553

17



--------------------------------------------------------------------------------



 



with a copy to:
Bracewell & Giuliani LLP
111 Congress Avenue, Suite 2300
Austin, Texas 787801-4061
Attention: Thomas W. Adkins
Fax: (512) 479-3940
     (iii)    if to the Company, to:
Enduro Resource Partners LLC
777 Main Street, Suite 800
Fort Worth, Texas 76102
Attention: Jon S. Brumley
Fax: (817) 529-8450
with a copy to:
Latham & Watkins LLP
717 Texas Avenue, Suite 1600
Houston, Texas 77002
Attention: Sean T. Wheeler
Fax: (713) 546-5401
or to such other address as such Person may have furnished to the other Persons
identified in this Section 9(b) in writing in accordance herewith.
     (c) Approval of Holders. Whenever the consent or approval of Holders of a
specified percentage of Registrable Securities is required hereunder,
Registrable Securities held by the Trust or its Affiliates (as such term is
defined in Rule 405 under the Securities Act) (other than the Company or
subsequent Holders if such Holders are deemed to be such Affiliates solely by
reason of their holdings of such Registrable Securities) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.
     (d) Successors and Transferees. Any Person or group of Persons who
purchases any Registrable Securities from the Company or otherwise holds any
Registrable Securities as a result of any sale, liquidation, dividend or
distribution by the Company or any of its Affiliates shall be deemed, for
purposes of this Agreement, to be a transferee of the Company, but if and only
if such Person or group (i) agrees to be designated as a transferee, (ii) is
specifically designated as a transferee in writing by the Company to the Trust
and (iii) in the case of a group, such group shall collectively constitute a
Transferee for purposes of this Agreement (including without limitation, for
purposes of exercising any Demand Registration right transferred by the Company
to such group) (a “Transferee”). This Agreement shall inure to the benefit of
and be binding upon such Transferees, provided that nothing herein shall be
deemed to permit any assignment, transfer or other disposition of Registrable
Securities in violation of the terms thereof. If the Company designates any
Person as a Transferee in accordance with this Section 9(d), then the
Registrable Securities acquired by such Transferee shall be held subject to all
of

18



--------------------------------------------------------------------------------



 



the terms of this Agreement, and by taking and holding such Registrable
Securities, such Person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement and such
Person shall be entitled to receive the benefits hereof.
     (e) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
     (f) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     (g) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.
     (h) Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable, the remainder
of the terms, provisions, covenants and restrictions set forth herein shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, and the parties hereto shall use their reasonable best
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction, it being intended that all of the rights and privileges
of the parties shall be enforceable to the fullest extent permitted by law.
     (i) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and is intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and the registration rights granted by the
Trust with respect to the Registrable Securities. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein, with respect to the registration rights granted by the Trust with
respect to the Registrable Securities. This Agreement supersedes all prior
agreements and undertakings among the parties with respect to such registration
rights. No party hereto shall have any rights, duties or obligations other than
those specifically set forth in this Agreement.
     (j) Termination. This Agreement and the obligations of the parties
hereunder shall terminate upon the end of the Effective Period, except for any
liabilities or obligations under Section 4, 5 or 6 hereof, each of which shall
remain in effect in accordance with its terms.
     (k) Specific Enforcement; Venue. The parties hereto acknowledge and agree
that each would be irreparably damaged if any of the provisions of this
Agreement are not performed by the other in accordance with their specific terms
or are otherwise breached. It is accordingly agreed that each party shall be
entitled to seek an injunction or injunctions to prevent breaches of this
Agreement by the other and to enforce this Agreement and the terms and
provisions hereof specifically against the other, in addition to any other
remedy to which such aggrieved party may be entitled at law or in equity. Any
action or proceeding seeking to enforce any provision of, or based on any rights
arising out of, this Agreement may be brought against any of the parties in the
FEDERAL AND STATE COURTS LOCATED WITHIN THE STATE OF DELAWARE

19



--------------------------------------------------------------------------------



 



and each of the parties consents to the jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein. Process in any action or proceeding referred to
in the preceding sentence may be served on any party anywhere in the world.
     (l) Limitation of Liability. It is expressly understood and agreed by the
parties hereto that (i) this Agreement is executed and delivered by the Trustee
not individually or personally, but solely as Trustee on behalf of the Trust and
(ii) under no circumstances shall the Trustee be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken by the Trust under this Agreement.
[Signature page follows.]

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            ENDURO RESOURCE PARTNERS LLC
      By:   /s/ Jon S. Brumley         Jon S. Brumley        President and Chief
Executive Officer   

            ENDURO ROYALTY TRUST

    By:   THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee of Enduro
Royalty Trust

    By:   /s/ Michael J. Ulrich         Michael J. Ulrich        Vice President 
   

Signature Page to Registration Rights Agreement

 